BETTS, District Judge.
In this case, and in the three preceding ones of Pierson v. Lawrence [Case No. 11,158]; Pierson v. Maxwell [Id. 11,159]; and Focke v. Lawrence [Id. 4,894], — the decisions of the court, made at the last term, were withheld, at the instance of the counsel for the plaintiffs, until re-arguments could be heard in the cases. All of them relate to importations of iron, and involve substantially the same questions.
In this case, two entries of bar-iron were made by the plaintiffs, at the custom house in New York, in May, 1S49, on invoices dated at Liverpool in March and April preceding, and the valuations were raised by the appraisers to correspond with the market prices of the iron at Liverpool at the times of shipment The proof is, that the values were stated on the invoices at the purchase-prices at the time contracts were made for the iron with the Coalbrookdale Company some months previously. The payment of the duties exacted by the collector on the increase in valuation was protested against, in writing, by the attorney of the plaintiffs, in this language, on each entry: “that, under existing laws, said amount is unjustly added,: and is not liable to duty, because the said ¡ invoice and said entry exhibited the time! market value of said iron at Liverpool,, from! whence said iron was imported.”
There is no evidence to support the assertion of the protests, if they- import that the invoices exhibit the Liverpool prices at the dates of the invoices. On the contrary, the plaintiffs proved on the trial, that the prices of iron advanced considerably at Liverpool between the alleged times of the purchase of these parcels and the times of their shipment; and the plaintiffs now insist that the contract prices should govern, and not the prices at the dates of the invoices.
The orders for the purchases in December and February preceding, and their acceptance by the manufacturers in Liverpool, were exhibited to the appraisers after the valuations had been raised. In our opinion, had these papers been submitted to the collector at the same time, that would not have satisfied the requirements of the act of February 2G, 1845 (5 Stat. 727), and would not have amounted to such notice to him as would enable the plaintiffs to maintain a personal action against him for the recovery of the duties exacted. They must, in their written protest, set forth their specific objections, and refer him distinctly to the facts on which the objections rest, in order to be enabled afterwards to avail themselves of them, in ■an action against him.
On examining the protests in this case, it is palpable that no other point is raised by them than that of the correspondence of the invoice charges with Liverpool prices at their dates; and. as already observed, that fact is indisputably against the plaintiffs.
Judgment for the defendant.